DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (EP 2422553 B1) further in view of Velev et al. (US Publication 2019/0159074 a1).
In regards to claims 1, 9 and 17 Song et al. (EP 2422553 B1) teaches, a service-based processing method, the method applied to a terminal device and comprising: when the terminal device resides in a Radio network, determining, by the terminal device, whether to select another domain to initiate a target service, based on indication transmitted by a network side (see figures 3 and 4; the processes to enable selection of a radio network access technology associated with a preferred service; in both figures at steps 3-5 and 4-3, responses are received regarding that CS fallback is not supported), wherein determining, by the terminal device, whether to select the another domain to initiate the target service, based on the see column 11, lines 30-39, column 12, lines 1-14, figures 3 and 4, steps 3-5, 3-6, 3-7, 3-9, 4-5 and 4-9, 4-11; the UE registers with the CS domain) when indication for indicating that the network side supports fallback of the target service to the another domain is not received from the network side, or indication for indicating that the network side supports the target service is not received from the network side (see steps 3-5, 4-3; respectively there is an explicit receiving of refusal for CS domain service and receiving of a message indicating CS fallback is unsupported.  The explicit reception of refusal to provide CS fallback reads on a message of support for the fallback service is not received).
In further regards to claims 1 and 9, Song fails to teach, the residing network being a New Radio network.
Velev et al. (US Publication 2019/0159074 a1) however teaches, a terminal residing in a NR network (see paragraph 90 and figure 3, the UE 205 is currently connected to 5G; paragraph 92 figure 3, the fallback to a CS domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to the present application to incorporate the use of the fallback process from Song when a terminal resides in a NR network as shown by Velev.  The motivation to do so would be make service provisioning more robust by allowing a seamless transition to a CS network when the CS service is not supported by a NR network.
In regards to claims 2, 10 and 18, Song teaches, wherein indication transmitted by the network side comprises an indication for indicating whether the network side supports the target service (see figures 3 and 4; the processes to enable selection of a radio network access technology associated with a preferred service; in both figures at steps 3-5 and 4-3, responses are received regarding that CS fallback is not supported) or an indication for indicating whether the another domain is a domain different from a present domain used by the terminal device, and the another domain comprises a Circuit Switched (CS) domain (see figures 3 and 4, steps 3-7 and 4-11; the CS domain) or a Packet Switched (PS) domain " service comprises an emergency service (see column 17, lines 44-45 and lines 56-57; emergency services like 911 calls).  
Allowable Subject Matter
Claims 3-4, 6-8, 11-12, 14-16 and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the Velev reference alone.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/29/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/JAY P PATEL/           Primary Examiner, Art Unit 2466